DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20150198474) in view of Emmerson (US 20170253848) and Boucard (US 20170217027).
	With respect to claims 1 and 11, Howard discloses a system and method for monitoring winemaking comprising a first sensor (Figure 1:14) operable to measure a wine parameter and a second sensor (Figure 1:16, 18) operable to measure an ambient condition.  Howard states that a controller (see Fig. 4) comprises a memory and is operable to generate an alarm (Figure 2:38) according to the wine parameter and the ambient condition.  This is described in at least paragraphs [0026]-[0036].  A wireless transmitter/receiver (Figure 1:10) is operable to communicate the wine parameter and ambient condition to a remote database and receive a modification to the controller programming.  It is unclear, however, if the Howard controller is configured as firmware.
	Emmerson discloses a system and method for monitoring winemaking comprising a plurality of sensors (Figure 4:43, 44a) operable to measure wine parameters and ambient conditions.  Emmerson teaches that a controller (Figure 1:12) is configured to receive information from the sensors.  At least paragraph [0044] states that the controller includes a microprocessor programmed with firmware.
	Boucard discloses an interactive laboratory system.  Paragraph [0036] states that at least one operation is controlled using a controller characterized by firmware.  Boucard teaches that the firmware is upgraded either directly or remotely in response to data obtained by sensors.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Howard controller is configured as firmware.  Emmerson teaches that hardware, software and firmware are all considered to be equivalent data processing elements (”The controller 12 includes a microprocessor 12a programmed with software (or any equivalent data processing element or device implemented in hardware, software or firmware) to process the received signal and interpret the resulting data in order to produce control signals”), and that it is well within the ability of one of ordinary skill to essentially choose any known processing architecture when controlling a winemaking operation.

	With respect to claims 2 and 12, Howard, Emmerson and Boucard disclose the combination as described above.  Howard further states in paragraph [0026] that the wine parameter to be measured may be fluid level.

	With respect to claims 3 and 13, Howard, Emmerson and Boucard disclose the combination as described above.  Howard teaches that the ambient conditions sensors 16, 18 are external to a container (i.e. they are provided in and on top of the bung) and are configured to measure temperature.

	With respect to claims 10 and 20, Howard, Emmerson and Boucard disclose the combination as described above.  Boucard further teaches in at least paragraphs [0033] and [0039] that it is important to monitor power supply and usage.

	With respect to claim 16, Howard, Emmerson and Boucard disclose the combination as described above.  Howard further teaches in at least paragraph [0034] that the method involves accessing information provided in cloud storage.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20150198474) in view of Emmerson (US 20170253848) and Boucard (US 20170217027) as applied to claims 1 and 11, and further in view of Busujima (US 20100120139) and Kim (US 20190040347).
	Howard, Emmerson and Boucard disclose the combination as described above, however do not expressly state that the second sensor is a hygrometer or a lux sensor.
	Busujima discloses an incubator for cell culture.  At least paragraph [0033] that a hygrometer is used to measure humidity.
	Kim discloses a fermentation system.  At least paragraph [0101] states that a lux meter is used to measure the intensity of illumination during culturing.
	Before the effective filing date of the claimed invention, it would have been obvious to use a hygrometer and/or a lux sensor when monitoring ambient conditions surrounding the Howard winemaking operation.  Busujima and Kim are evidence that both types of sensors are typically used in cell culture operations.  Those of ordinary skill are well equipped to select essentially any known sensor to measure a desired parameter, including humidity and illumination intensity.  It is prima facie obvious to apply a known technique to a known device) ready for improvement to yield predictable results.  See MPEP 2143.

Claims 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20150198474) in view of Emmerson (US 20170253848) and Boucard (US 20170217027) as applied to claims 1 and 11, and further in view of Petersen (US 20210108169).
	Howard, Emmerson and Boucard disclose the combination as described above, however do not state that an accelerometer is used to calibrate an orientation of the system and determine when the system is askew.
	Petersen discloses a large-scale bioreactor system comprising an accelerometer configured to determine a position of a vessel.  The accelerometer is used to detect an orientation of the vessel and is in communication with a controller that determines when the vessel is in a incorrect position.  This is described in at least paragraphs [0014]-[0031] and [0095]-[0117].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Howard system with an accelerometer used to calibrate an orientation of the wine container and determine when the positioning of the container is askew.  Petersen teaches that incorrect bioreactor positioning may lead to disruptions when maintaining desired process parameter values (e.g. temperature, dissolved oxygen, pH) and that accelerometers may be used to identify when a vessel is not in a correct orientation.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20150198474) in view of Emmerson (US 20170253848) and Boucard (US 20170217027) as applied to claims 1 and 11, and further in view of Polly (US 20170107476).
	Howard, Emmerson and Boucard disclose the combination as described above, however do not expressly state that the controller is operable to receive a GPS signal.
	Polly discloses and system and method for regulating cell culture.  Polly states in at least paragraphs [0034]-[0040] that a control system is used to monitor a fermentation operation, wherein the control system includes a controller, sensors, a memory and a remote database.  Polly teaches that the controller is operable to receive GPS signals relating to the location of different instruments.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Howard controller is configured to evaluate GPS information relating to the position of winemaking containers.  Polly indicates that this is a typical controller function, especially in large operations where individual fermentation tools are moved from location to location.  Those of ordinary skill would want to have updated information relating to the position of each of Howard’s wine barrels to ensure they have not been improperly moved during storage and processing.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant primarily argues that Howard does not teach “a controller operable according to firmware”.  However, the Emmerson and Boucard references are cited as teaching the state of the art regarding firmware controllers.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799